MEMO
March 26, 2020
To:   Trustee Charles L. Smith
From: Ann Schmid, Iowa Economic Development Authority – Community Development – Disaster Recovery
Team Leader

RE:    McQuillen Place Multi-Family Housing, Charles City, Iowa – Proposal Process

In March 2013, Charles Thomson and the Cerro Gordo County Board of Supervisors applied to the Iowa Economic
Development Authority (IEDA) for Federal Community Development Block Grant Disaster Recovery (CDBG-DR)
funding for the production of new housing units in a project known as McQuillen Place, located at 123 N. Main Street
in Charles City, IA.

Through a series of events (documented on the attached Memo to Justice David Baker dated 07/03/2018) the IEDA
continued to monitor this project with Mr. Thomson, Cerro Gordo County, and the lending entities on this project,
including participating in an all-day mediation on July 6, 2018 in Charles City. At that time, the IEDA was no longer
approving draws on this project, but the project had already drawn down $2,837,100 of the original $2,940,000
awarded to this project. Leaving $102,900 undrawn.

In December 2019, the IEDA was informed that Charles L. Smith had been appointed Chapter 7 Bankruptcy Trustee.
The IEDA reached out to Mr. Smith. The IEDA pursued the opinion that if ownership could be transferred through
this process, and the future owner could complete the project within the terms of the federal assistance, IEDA could
document satisfactory completion of the project under the federal program.

On January 27, 2020, The IEDA participated in the 341 Creditor’s Meeting in Mason City, IA, lead by the appointed
Bankruptcy Trustee, Mr. Charles L. Smith. That same day, all interested parties toured the incomplete structure located
at 123 N. Main Street, and conducted an initial meeting with the Trustee to discuss a process to seek proposals for the
disbursement of the property.

The IEDA saw this disbursement proposal process to be two-fold:
1) Provide the Trustee a mechanism to receive competitive bids for the Acquisition of Real Property and the Personal
Property located within the structure, and

2) Allow developers the opportunity to apply for an additional $1,000,000 of Federal CDBG-DR funds to complete
the project.

The IEDA modified application documents that are typically used for competitive rounds of CDBG-DR funding and
streamlined the proposal process by auto-populating some fields of the application process, as this process would be
limited to the single project site. While IEDA worked closely with the Trustee, it was always understood that the final
disposition of the property was the sole discretion of the Trustee. IEDA would evaluate applications for CDBG-DR
funding based on State program guidelines and federal program requirements only. IEDA would advise the Trustee
as to which (if any) of the applicants would be eligible for the CDBG-DR funds, and ultimately if an eligible developer
was selected by the Trustee, they would, as such, be awarded the CDBG-DR funds (as ownership of the property is
necessary to utilize the CDBG-DR funding).

On February 10, 2020, the IEDA created a link for shared application documents and emailed it to all interested parties
(City, Bank, Trustee) along with the following developers:

brentdahlstrom@gmail.com ;                                        drb@barkerapartments.com;
maryg@gronenproperties.com;                                       kylegalloway@barkercompanies.com ;
jim@hobarthistoricrestoration.com ;                                 tj@blackbirdinvest.com;
tim@ctdevelopmentiowa.com;                                          justin@blackbirdinvest.com;
sle@aspectinc.net;                                                  TroyH@HansenRES.com;
jenny.clayton@seldin.com;                                           AndyV@HansenRES.com;
phyllisp@seldin.com;                                                jesse.frey@hubbellrealty.com;
jhassman@cvpadvisors.com;                                           wanderson@sherman-associates.com
markholtkamp@yahoo.com;                                             xanddrew@msn.com
caleb@pyramidpropertygroup.com ;                                    cthomson@doall.com
vincent.king@fbfs.com;                                              james.gray@corniceandrose.com
flevy@newburyliving.com;                                            m.miller@1stsecuritybank.com
sam@chihousing.com;

The link included a cover letter from the Trustee, all application documents, and the instruction that the link could be
disseminated publicly by any interested party.

Prior to proposals being received, IEDA fielded multiple phone calls and emails. IEDA answered general questions
and directed developers to other sources of information such as the City or the County Assessor. All inquiries were
treated equally and promptly.

March 9, 2020 – Proposals were due to IEDA. Two proposals were received: 1)Binstock Development LLC, 2) First
Security Bank of Charles City.

March 12, 2020 – IEDA met in person with the Trustee and the City to go over the received proposals. IEDA informed
all parties that neither of the two proposals qualified for CDBG-DR funding (See IEDA’s Proposal Summary). It was
agreed upon that IEDA’s decline letters would be sent after the Trustee made final determination on the disposition of
the property, so as not to create any false understanding of the process. As of the date of this memo those decline letters
are being finalized by IEDA and will be sent shortly.

IEDA provided technical assistance by providing the Trustee with a summary of the CDBG-DR applications and
IEDA’s funding determinations; however, the final determination for disposition remained with the Trustee.
MEMO
July 3, 2018
To:   Justice David Baker
From: Ann Schmid, Iowa Economic Development Authority – Community Development – Disaster Recovery

RE:     McQuillen Place Multi-Family Housing, Charles City, Iowa

As a result of the 2008 Iowa Floods, the State of Iowa received just under one billion dollars of disaster recovery
funding from the Federal Department of Housing and Urban Development (HUD). To disburse funds efficiently, the
Iowa Economic Development Authority (IEDA) developed a “Super County” system, selecting a large county in each
affected region and entering into a single DR-CDBG contract with that county to expend disaster recovery funds within
the larger multi-county geographic area. Applications for funding for projects were submitted to IEDA, which made
awards through Super Counties and each Super County acted as a pass-through of funds to the project’s developer.

As it pertains to the McQuillen Place project in Charles City, the following events may be relevant to the pending
litigation and mediation:

March 2009 – IEDA executed Contract 08-DRH-202 with Cerro Gordo County to provide funding assistance to 20
flood affected counties, including Floyd County.

March 1, 2013 – Charles Thomson and the Cerro Gordo County Board of Supervisors applied for disaster recovery
funding for McQuillen Place.

July 5, 2013 – IEDA awarded disaster recovery funding to Cerro Gordo County for 2 projects including the McQuillen
Place project in Charles City.

July 2013 – The Cerro Gordo County Board of Supervisors approved and signed Amendment 11 to Contract 08-DRH-
202 pertaining to an award of $2,940,000 to McQuillen Place in Charles City.

November 6, 2013 – IEDA issued the project “Release of Funds” indicating that environmental compliance was
completed, and that project commencement was approved.

October 2014 – IEDA attended the official Ground-Breaking Ceremony for McQuillen Place

January 1, 2015 – Cerro Gordo County filed the Restrictions Agreement required under HUD rules and a mortgage on
the property in the amount of the DR-CDBG investment. IEDA acknowledges that the mortgage held by Cedar Rapids
Bank and Trust (CRB&T) is in the primary position.

2015 – 2018 – IEDA continued to monitor the project and provided quarterly project status updates to HUD describing
slow progress.

March 16, 2018 – Charles Thomson contacted IEDA to disclose that the bank holding the construction lien intended
to foreclose on the 1st position mortgage. Mr. Thomson stated that he believed there was a path to a resolution and that
it would not come to foreclosure, but he would keep IEDA up to date on any further developments. IEDA later learned
that, in fact CRB&T had filed the foreclosure action and attempted service by issuing the petition on Mr. Thomson,
which we understand he has disputed. The petition was also served on Cerro Gordo County, and its county attorney
has filed an answer.

                                                                                                              Page 1 of 2
May 9, 2018 – IEDA requested that Mr. Thomson schedule an on-site meeting with the banks, IEDA, and the City to
ascertain the status of the project and discuss the financial situation.

May 24, 2018 – IEDA staff met on site with owner Charles Thomson, architect James Gray, City of Charles City
representatives and the grant administrator. Representatives of the banks were not present. IEDA ascertained that Mr.
Thomson had not invited representatives of the banks to the meeting. After multiple requests, two representatives from
the local bank, First Security, arrived, but CRB&T representatives were not available for the meeting.

The group toured the project site, then proceeded to Charles City City Hall to meet and discuss the project. Since the
primary lender was not present, the conversation was limited to the owner indicating his intent to maintain ownership
and seek additional funding to finish the project. IEDA stressed the necessity to complete the project within the
timeframe remaining for the disaster recovery grants. IEDA is currently working with HUD on a closeout plan for the
disaster recovery funds, and anticipates all projects completed and closed by the end of 2019. No decisions or
determinations were made at the meeting, and IEDA reiterated that it was necessary to discuss the situation with the
primary lender.

May 31, 2018 – Cedar Rapids Bank and Trust initiated a conference call with IEDA, representatives of First Security,
and both banks’ attorneys to discuss McQuillen Place. During this discussion, IEDA learned that Cedar Rapids Bank
and Trust had filed for foreclosure 2 ½ months previously. IEDA reiterated its intention to continue to work with the
owner, the city, Cerro Gordo County, the banks and other interested parties to move forward with efforts to complete
the project. IEDA described successful efforts in a similar situation to find another developer to complete the project
and offered to provide the same assistance to Mr. Thomson and the banks

While unrelated to the foreclosure action, there may still be a dispute between Mr. Thomson and IEDA regarding a
state program, the Housing Enterprise Zone Program (HEZ). The Legislature rescinded statutory authority for the
HEZ program in 2014. Before the repeal, IEDA notified Mr. Thomson that IEDA intended to make an award to him
under the HEZ program for the McQuillan Place project. However, an award is not final until a contract has been
executed, and Mr. Thomson did not execute the contract that IEDA sent to him. Furthermore, under Iowa Code,a
developer was not eligible for the program unless the project was completed within two years from the time the
developer commenced construction. As set out in documentation provided to IEDA by Mr. Thomson, construction
was commenced in 2014. Therefore, Mr. Thomson is not eligible for HEZ funding because construction has not been
completed some four years after it was commenced. Mr. Thomson has stated that he intends to file suit against IEDA
in connection with the HEZ notice of intent to award.

IEDA is committed to the fair, open and successful expenditure of federal Disaster Recovery Funding. These funds
are dedicated to the production of new affordable housing units and IEDA is committed to the successful completion
of this project and the lease-up to income qualified tenants. As of this date, the project has drawn down $2,837,100,
leaving $102,900 in undrawn funds. IEDA is amenable to amending the 2 nd position mortgage to enable Cerro Gordo
County to assign the mortgage to the City of Charles City to localize the contract. If all parties agree, this change would
then allow IEDA to close the Cerro Gordo contract and enter a new contract with the City of Charles City to provide
remaining undrawn funds and possibly provide additional qualified funds to complete the project. All of this is, of
course, contingent on keeping the 2nd position mortgage and Restrictions Agreement in place with any transferee.

The failure to comply with the successful completion of the project and the associated Restrictions Agreement, would
constitute default by Cerro Gordo County. In accordance with Article 9 of Contract 08-DRH-202, IEDA would issue
a written Notice of Default to the County providing for a 15-day opportunity to cure, provided that cure is possible
and feasible. If the County is unable to provide a remedy, HUD regulations provide for repayment of the full amount
of the funds disbursed for this project.


                                                                                                                Page 2 of 2
